United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2481
                                   ___________

Dennis Tedder,                       *
                                     *
             Appellant,              *
                                     * Appeal from the United States
v.                                   * District Court for the
                                     * Western District of Arkansas.
Bobby Norman, Individually, and      *
Director, Arkansas Law Enforcement   *
Training Academy,                    *
                                     *
             Appellees.              *
                                ___________

                           Submitted: January 14, 1999

                                Filed: February 16, 1999

                                   ___________

Before LOKEN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       Dennis Tedder was employed by the Arkansas Law Enforcement Training
Academy (ALETA) for approximately twelve years, most of which he spent as its
deputy director. During his tenure as deputy director, Mr. Tedder gave voluntary
deposition testimony that a Benton County sheriff's deputy had used excessive force
in executing an arrest warrant. Sheriff Andy Lee, the deputy's supervisor, complained
to the governor's office about Mr. Tedder, and that complaint was passed on to Bobby
Norman, ALETA's director. After meeting with Mr. Tedder and reviewing the police
reports and documents pertaining to the case, Mr. Norman told Mr. Tedder that he had
lost faith in Mr. Tedder’s ability to serve as deputy director, and therefore demoted him
to the position of training instructor. Mr. Tedder remained at ALETA as an instructor
for six months, after which he resigned.

        Mr. Tedder filed suit against Mr. Norman, both individually and in his official
capacity (Mr. Norman is no longer the director, so he and the director are now separate
defendants), pursuant to 42 U.S.C. § 1983, alleging that his demotion resulted in a
violation of his constitutionally protected right to free speech, and seeking monetary
damages and injunctive relief in the form of reinstatement as deputy director. The
district court granted Mr. Norman's motion for summary judgment on the grounds that
Mr. Tedder's demotion did not violate his First Amendment rights, and that, in any
event, Mr. Norman and the director were entitled to qualified immunity. Mr. Tedder
appeals the First Amendment ruling and the ruling that Mr. Norman is entitled to
qualified immunity, and we affirm the judgment of the district court.1

                                               I.
        The district court held that Mr. Tedder's demotion did not violate the First
Amendment. In reviewing this determination de novo, we must balance Mr. Tedder's
right to free speech against the state's legitimate interest in regulating the speech of its
employees. Pickering v. Board of Education, 391 U.S. 563, 568 (1968). To do so, we
must first determine whether the relevant speech pertained to a matter of public
concern. Rankin v. McPherson, 483 U.S. 378, 384 (1987). If it did, we must then
weigh the employee's right to express his or her views on such an issue against the
state's interest in regulating that speech in order to maintain efficiency in its operations.
Id. at 388.


       1
        The Honorable Harry F. Barnes, United States District Judge for the Western
District of Arkansas.

                                            -2-
       Mr. Norman concedes that Mr. Tedder's deposition testimony pertained to a
matter of public concern. We turn, therefore, to the balancing of the interests of
ALETA and Mr. Tedder. "The effects on discipline, harmony among co-workers,
working relationships requiring loyalty and confidence, the performance of the
speaker's duties, or the regularity of the operation of the enterprise are all relevant
considerations" in balancing these interests. Casey v. City of Cabool, 12 F.3d 799, 803
(8th Cir. 1993), cert. denied, 513 U.S. 932 (1994). "[T]he manner, time, and place of
the employee's expression are [also] relevant." Rankin v. McPherson, 483 U.S. at 388.
A showing of actual disruption of the workplace or of working relationships is not
always necessary to find that the state's interest outweighs that of the employee.
Tindle v. Caudell, 56 F.3d 966, 972-73 (8th Cir. 1995).

         We believe that Mr. Tedder's testimony caused actual disruption and potential
further disruption to the operation of ALETA by upsetting crucial business
relationships within ALETA, and between ALETA and the law enforcement agencies
that it is charged with training. First of all, that testimony substantially undermined the
relationship between Mr. Norman and Mr. Tedder. The relationship between the
director of a training facility and his or her deputy is one that we believe requires a
high level of loyalty and confidence. Not only did the substance of Mr. Tedder's
testimony undermine Mr. Norman's faith in Mr. Tedder's ability to supervise lesson
plans at ALETA properly, it also undercut Mr. Norman's ability to maintain discipline
and to manage his employees, because it was in violation of what he reasonably
believed to be an ALETA policy barring testimony with respect to whether an officer
acted appropriately.

       Mr. Tedder's testimony also posed a significant threat of disruption to the
relationships between ALETA and the law enforcement agencies that it trains. The
purpose of ALETA is to teach, and this purpose would be threatened if the students
lacked faith in those supervising their teachers. If students lost faith in the deputy
director, who had the authority to approve or veto lesson plans, this breakdown in

                                           -3-
confidence could well spread to every class taught at ALETA. One law enforcement
agency, the Benton County sheriff's office, had already lost so much confidence in
ALETA that the sheriff felt moved to complain to the governor. The scope of such
damage to vital relationships had the potential to spread significantly, moreover,
because the substance of Mr. Tedder's testimony was shared with other law
enforcement agencies.

       We believe that the interest of ALETA in preventing disruption outweighs
Mr. Tedder's interest in testifying at the deposition. Testimony concerning possible
misconduct of public officials is speech on a matter of public concern that warrants
constitutional protection, Brockell v. Norton, 732 F.2d 664, 668 (8th Cir. 1984), but,
as the district court stated, "it is not the place for an employee of ALETA, let alone its
Deputy Director to volunteer to give such testimony without subpoena."

                                         II.
      For the reasons stated, we affirm the judgment of the district court.

      A true copy.

             Attest:

                    CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -4-